Citation Nr: 0702806	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  90-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Robert J. Marzullo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
February 1950, and from November 1950 to February 1951.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, so that additional 
development could be undertaken.

The complex and extensive procedural history of this instant 
matter was addressed as part of Board decisions dated in June 
1991, June 1995, and October 1998; Board remands dated in 
September 1993 and December 2005; and Memorandum Decisions 
issued by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in March 1993, March 1997, and March 2003.


FINDING OF FACT

Retinitis pigmentosa (RP) was not present during the 
veteran's initial period of military service; RP 
unequivocally preexisted the veteran's period of service, 
beginning in October 1950, and RP did not increase in 
severity during his second term of service.


CONCLUSION OF LAW

RP was not incurred in or aggravated during the veteran's 
first period of military service extending from December 1948 
to February 1950; RP clearly and unmistakably preexisted the 
veteran's period of service from October 1950 to February 
1951, and RP was not clearly and unmistakably aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a March 2006 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The letter also provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The claim was readjudicated in 
a September 2006 supplemental statement of the case (SSOC).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

It is contended by the veteran, in substance, that a grant of 
service connection for RP is warranted on the basis that such 
disorder was initially manifested during his second period of 
military service, and in the alternative, that his 
preexisting RP underwent an advancement in-service that was 
beyond its natural progress.  Allegations are advanced, to 
the effect that the veteran experienced no eye-related 
problems prior to his initial entrance onto active duty in 
1948 and that he had received no eye-related treatment or 
examinations prior to such time.  Thereafter, he reportedly 
qualified as a sharpshooter and was able to discharge a 
firearm accurately even during nighttime drills.  Other 
contentions are that, as a sign painter in service, he was 
exposed to extremely bright lights, drying lamps, and toxic 
fumes; that there was a small fire in a barrel from a 
cigarette during the course of such work; and that, during 
the second period of service, he was assigned to train new 
troops and was involved in night maneuvers in which several 
explosions were simulated entailing exposure to bright 
lights, noise, and smoke.  Such exposures, as well as dietary 
factors, are argued to have affected the rate of progression 
of the veteran's RP.  

A pre-induction medical examination performed in November 
1948 showed that visual acuity was 20/40 of the veteran's 
right eye and 20/30 of the left eye; no ocular abnormalities 
were otherwise present.  Field of vision, accommodation, and 
night vision were not tested.  In connection with such 
examination, the veteran indicated a then current, but 
unspecified complaint involving his eyes of eight years' 
duration.  He also indicated that he previously had been 
disqualified for duty in the Armed Services because of his 
eyes, without further elaboration.  Service medical records 
otherwise indicate no eye-related treatment was sought or 
received during the veteran's initial period of active duty 
from December 1948 to February 1950.

Separation medical examinations performed in December 1949 
and February 1950 were negative for any clinical abnormality 
of the eyes.  Visual acuity in December 1949 was 20/30, 
bilaterally; in February 1950, visual acuity was 20/30 of the 
right eye and 20/25 of the left eye.  The veteran's visual 
acuity was uncorrected at those times, and testing of near 
vision, heterophoria, red lens, field of vision, depth 
perception, accommodation, and night vision were shown to be 
"not indicated."

On the occasion of a service entrance medical examination in 
September 1950, no eye abnormalities were present on external 
or ophthalmoscopic examination.  It is not shown that testing 
for heterophoria, field of vision, red lens, depth 
perception, or night vision was undertaken.  Visual acuity 
was 20/30 of the right eye and 20/40 of the left eye for 
distant vision; J-1, bilaterally, for near vision.  

The veteran reentered onto active duty on October 5, 1950, 
and on October 24, 1950, he was referred to the Eye Clinic.  
On October 26, 1950, the veteran voiced a complaint of poor 
vision at night, and based on evidence of bilateral posterior 
polar complicated cataracts, vitreous floaters, optic 
atrophy, chorioretinal atrophy, and bone corpuscles, the 
initial diagnosis of RP was made.  

The veteran was thereafter hospitalized at the United States 
Army Hospital at Fort Leonard Wood, Missouri, beginning 
November 6, 1950.  During the hospital course the veteran 
reported that he had had difficulty seeing at night for at 
least 10 years.  History and clinical findings obtained 
during the period of hospitalization led to entry of a 
diagnosis of night blindness, caused by RP, and it was the 
opinion of the attending Ward Surgeon, E. Bierman, Captain, 
Medical Corps, that such disorder had existed prior to 
service.  

During the aforementioned hospitalization, a Disposition 
Board, comprised of three members of the Medical Corps, and 
whose decision was approved by a Colonel of the Medical 
Corps, was convened.  It was the determination of the 
Disposition Board that the veteran's night blindness due to 
RP had existed prior to entry onto active duty and had not 
been permanently aggravated by active duty.

As of November 30, 1950, the veteran was transferred to the 
Valley Forge Army Hospital for referral to a Physical 
Evaluation Board (PEB).  During the period of hospitalization 
that followed, the veteran reported that, at the age of 6 
years, he had been treated for "bad eyes."  The veteran 
further noted that he had been subject to frequent frontal 
headaches.  It was reported that, on October 5, 1950, he had 
told a noncommissioned officer who was conducting a service 
entrance medical examination, that he had experienced 
difficulty in getting around at night.  He later instructed 
another examiner that his night blindness had been present 
all of his life, and that he did not realize its seriousness 
until he went into service and learned of those things that 
others were able to see.  As well, it was reported that he 
had been rejected from prior military service because of RP 
six years previously during World War II.  

The history provided by the veteran, as well as the clinical 
and laboratory findings demonstrated, culminated in clinical 
diagnoses of RP, right and left (condition: untreated, 
unchanged) existed prior to service; mixed astigmatism, right 
(condition: unchanged) existed prior to service; myopic 
astigmatism, left (condition: unchanged) existed prior to 
service, as set forth by the attending Ward Surgeon, H. H. 
Lowenstein, Chief of the Eye Section, Major, Medical Corps.

Later in December 1950, a Medical Board was convened, again 
comprised of three members of the Medical Corps, to include 
H. H. Lowenstein, the attending physician and Chief of the 
Eye Section of the hospital.  The Medical Board examination 
indicated, by way of history, that the veteran had been 
treated at the age of 6 years for "bad eyes" reportedly 
following an attack of measles.  

During the veteran's first enlistment, it was noted that he 
had experienced trouble seeing at night, but was never placed 
on sick call for such condition.  Upon his reactivation in 
early October 1950, the veteran stated that he had told the 
noncommissioned officer who examined his eyes that he had had 
extreme difficulty getting around at night; however, no 
ophthalmological examination was said to have been performed.  
Eye examination disclosed visual acuity on the right of 20/20 
minus 3, J-3 (correctable to 20/20, J-1); and on the left, 
20/50 minus 2, J-2 (correctable to 20/25, J-1).  Both fundi 
showed slightly waxy discs; the arteries were thin.  There 
were innumerable black pigmentation spots seen throughout the 
mid-periphery and periphery of both fundi.  Retinal 
degeneration was present.  Minor cortical subcapsular 
opacities were seen on the posterior portion of each lens in 
the center.  The visual fields were markedly contracted.  

The Medical Board's diagnoses were as previously set forth by 
Dr. Lowenstein, and it was the Medical Board's determination 
that the veteran's RP of both eyes was not a cause of 
incapacity incident to service, that the veteran's RP had 
existed prior to entry onto active duty, and that his RP had 
not been permanently aggravated by active duty.

Thereafter, the veteran appeared before a PEB and offered 
sworn testimony to the effect that he had had an eye disorder 
all of his life and that his physicians had instructed him 
that he probably inherited it.  The veteran specifically 
denied any progressive weakness in his eyes in daylight over 
the previous 4 or 5 years.  In response to the question 
whether he had a definite difficulty in getting around at 
night, the veteran responded that he had never noticed it 
because no one told him anything about it.  The veteran was 
represented by legal counsel before the Board.  

It was the holding of the PEB that the veteran's bilateral RP 
had existed prior to service, without aggravation thereof by 
military duties.  Also, it was determined by the PEB that the 
veteran's RP was not a proximate result of the performance of 
his military duties.  The President of the PEB, a Colonel in 
the Medical Corps, specifically found that the veteran was 
unfit for further military service by reason of a progressive 
disease of the eyes that had been universally accepted as a 
familial one and which could not be aggravated by any type of 
eye strain.  Under the rating schedule utilized, the PEB 
assigned a zero percent rating for the veteran's RP both at 
the time of his entry onto active duty and upon the PEB 
evaluation.  The findings of the PEB were later affirmed by 
the Army Physical Review Council, with that body noting 
utilization of diagnostic code "31(7531)--."  Modifications 
that the veteran became unfit to perform the duties of his 
office for a disability existing prior to service and 
deletion of the reference to Medical Board diagnoses relating 
to astigmatism were effected.

Following the RO's receipt in February 1951 of the veteran's 
initial claim for service connection for night blindness, 
rating action was undertaken by the RO in April 1951 to deny 
the claim on the basis that there was no factual evidence of 
any happening during the veteran's periods of military 
service to establish aggravation of a preexisting entity.  
The RO further noted that retinitis pigmentosa was a 
progressive disease of the eyes which had been universally 
accepted as a familial one which could not be aggravated by 
any type of eye strain.  
\
Notice of the denial was provided to the veteran in written 
correspondence, dated in April 1951.  No appeal was taken.  

Pursuant to a nationally authorized review, additional 
consideration was undertaken by the RO in July 1951 of the 
veteran's claim of entitlement to service connection for an 
eye disorder under Public Law 28-82.  The benefit sought 
continued to be denied, with emphasis placed on the very 
brief period of duty prior to hospitalization and the absence 
of evidence of aggravation beyond natural progress.  The 
veteran was informed of such action in correspondence, dated 
in July 1951; no appeal of such action was taken by the 
veteran.

In connection with an attempt of the veteran to reopen his 
previously denied claim, the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, to 
the RO in January 1971.  In February 1971, the RO received 
correspondence, dated in January 1971, from a treating 
physician.  Therein, it was reported that the veteran had 
initially been seen in November 1967, when best visual acuity 
of the right eye was 20/25 and 20/200 of the left eye.  
Diagnoses of RP and posterior subcapsular cataracts of each 
eye were made.  Eyeglasses were prescribed and there was 
noted to be a marked constriction of the visual fields to 
about 10 degrees in each eye.  The severe constriction of the 
visual field was noted to handicap the veteran to the point 
that he was functionally blind.  

In correspondence, dated in March 1971, the RO advised the 
veteran of the administrative denial, to the effect that no 
new and material evidence had been presented to permit him to 
reopen his previously denied claim of entitlement to service 
connection for RP.  No appeal of the aforementioned 
administrative denial, to which finality did not attach, was 
timely entered.

Based on the veteran's application for VA pension benefits, 
the Director of the RO ordered a physical examination of the 
veteran in May 1971, and such examination was undertaken in 
June 1971.  At that time, the veteran indicated that it was 
not until 1951 that he first noted any difficulty in seeing 
at night.  Clinical findings led to entry of a diagnosis of 
RP, bilateral, associated with immature cataracts, defective 
vision, and severe peripheral field contraction.  Also added 
to the record in September 1971 was a statement from the 
physician who previously had supplied information regarding 
the veteran in a report of January 1971.  The more recent 
report essentially restates that which was previously set 
forth.

Entered into the record in December 1971 was a statement from 
a treating ophthalmologist who noted impressions of 
blindness, in both eyes, secondary to RP and posterior 
subcapsular cataracts.

The veteran again attempted to reopen his claim for VA 
compensation for RP in October 1974, which was followed by 
attempts by the RO to obtain certain military records from 
the National Personnel Records Center.  Entered into the 
record in April 1976 was a statement from a treating 
ophthalmologist in which it was opined that the veteran's RP 
was not hereditary.  No reasons or explanation for such an 
opinion were offered.  Rating action in May 1976 again denied 
the veteran's claim of entitlement to service connection for 
an eye disorder.  Later in the same month, the veteran was 
advised in writing of the denial of such claim and no timely 
appeal was thereafter entered as to the May 1976 denial.

The veteran thereafter sought to reopen his claim in May 
1989, in so doing submitting copies of VA outpatient 
treatment records compiled in 1987 and 1988 with respect to 
the veteran's RP.

In connection with the attempt to reopen, the veteran was 
afforded a hearing before the hearing officer of the RO in 
December 1989, at which time he denied having experienced any 
eye difficulty, including night vision problems, prior to 
service other than "a little bit of nearsightedness."  See 
page one of hearing transcript.  By the same token, he also 
reported experiencing eye irritations and headaches prior to 
service when viewing a blackboard at school, with prolonged 
reading, and with extended work as a commercial artist.  
Testimony was received that no eye treatment or examinations 
had occurred prior to service entrance, not even testing for 
visual acuity.  He nevertheless stated that the extent to 
which his eyes were tested prior to service entailed only the 
reading of eye charts at school.  To bolster his statement 
that no eye-related difficulties were present prior to 
service, the veteran pointed to the fact that he had been a 
licensed driver for some time prior to his initial service 
entrance and that he was capable of driving at night both 
before and during service.  He indicated that his mother had 
purchased motorcycles for him prior to service, and that such 
purchases would not have been made had there been any 
indication of his eye problems.  Also, he was unaware of any 
rapid deterioration or progression of a visual problem from 
the time of his childhood until his entry into military 
service.  During service, the veteran indicated that he had 
qualified as a sharpshooter and was able to discharge a 
firearm at night with accuracy.  He reportedly first noticed 
a problem with his vision in October 1950 in association with 
continuing headaches.

When questioned by the hearing officer at the December 1989 
proceeding, the veteran indicated that he had been 
disqualified from military service in or about 1941 during 
World War II, although the reason for the disqualification 
was said not to involve his eyes.  No problems were evident 
to the veteran with respect to night vision during his first 
period of service and he was prompted, in part, to seek 
outpatient evaluation of his eyes in October 1950 because he 
had been nearly run over by a half-track at night which he 
apparently did not see.

In a November 1991 statement from the veteran's sister it was 
reported that she had no knowledge of the appellant's RP 
until the inservice diagnosis thereof.  She reiterated the 
veteran's earlier statement that his mother had bought him a 
motorcycle two or three years prior to service entrance, and 
that such a purchase would not have been made if there was 
known to have been a problem with the veteran's eyes.  

Also contained within the claims folder is a sworn statement, 
dated in May 1993, from a fellow serviceman who apparently 
served with the veteran during his first tour of duty and who 
was recalled to duty with the appellant in October 1950 and 
assigned elsewhere.  He was reportedly unaware that the 
veteran had any type of physical problem.  He reported that 
at nighttime when going to the PX, traveling to the town, or 
while performing guard duty, or on the rifle range or on 
bivouac, there was no awareness of a problem with the 
veteran's eyesight.

As requested by the Board in its remand of September 1993, 
the veteran was afforded a VA eye examination in February 
1994.  At that time, the veteran stated that he had no eye 
infections or eye injuries while in military service.  It was 
noted by the examiner that the veteran's recollection was 
vague and that it was difficult to obtain a precise 
chronological history of his eye disorder.  Based on the 
history and findings indicated, a diagnosis of RP, both eyes, 
was entered.  Additionally, it was concluded by the examiner 
that it was impossible to determine exactly when the 
veteran's RP originated.  It was set forth that his RP was 
unrelated to simulated explosions, bright lights, or any 
concussion experienced in service.  The principal finding was 
noted to be end stage RP, extremely severe.

Received into the record in June 1994 were various 
photocopied portions of medical texts, offered to show that a 
rapid onset of night blindness after participation in night 
battle maneuvers with nearby high intensity light flashes 
from explosions was capable of causing rapid deterioration of 
the retina as in RP.  M. B. Landers III, M. L. Wolbarsht, J. 
E. Dowling, and A. M. Laties, Retinitis Pigmentosa, Clinical 
Implications of Current Research; A. Lucke, Light Damage and 
Retinitis Pigmentosa.  

Attached to correspondence, dated in September 1997, from the 
veteran's attorney to Board personnel were other photocopied 
excerpts from medical journals; specifically, E. L. Berson, 
and E. B. Goldstein, Cone Pigment Regeneration, Retinitis 
Pigmentosa, and Light Deprivation; and E. L. Berson et al, A 
Randomized Trial of Vitamin A and Vitamin E Supplementation 
for Retinitis Pigmentosa.

In April 1998, the Board solicited an opinion from an 
independent medical examiner (IME) in the field of 
ophthalmology.  The IME found in a written report received by 
the Board in June 1998 that it was almost certain that the 
veteran was affected with RP prior to December 1948, the 
month in which the Board notes he entered onto active duty.  
In support thereof, the IME pointed to a medical record from 
1950 as to the veteran's history of a 10-year long complaint 
of night blindness, as well as fundus changes sketched on 
another 1950 chart showing widespread mid-peripheral retinal 
pigmentation and severely constricted visual fields to a one-
degree stimulus.  Also noted was the fact that the veteran 
was diagnosed with RP after being almost run over by a truck 
while on duty, because he did not see the truck arriving.  
This event was judged to be strong evidence that the disease 
stage at that time was advanced enough to cause severe 
depression of peripheral retinal sensitivity.  The noted 
fundus changes and constriction of visual fields, as well as 
the severe depression of peripheral retinal sensitivity, 
could not, in the opinion of the IME, have occurred during 
the two-year period following the veteran's entrance onto 
active duty in 1948.  The reported progression of the disease 
was noted to support the position that the veteran was 
affected by true RP, that is, RP of an hereditary origin.  
The 1976 opinion of a private ophthalmologist as to the non-
hereditary origin of the veteran's RP was found to be 
unsubstantiated.

Regarding the question posed with respect to the year in 
which it was likely that the veteran began to experience 
adverse effects of RP or its symptoms, the IME noted that 
such question could not be answered precisely.  The age at 
onset of symptoms of RP was noted to be variable and unable 
to be predicted or estimated with certainty for any given 
individual.  In addition, it was determined that the fact 
that initial exams did not reveal evidence of retinal changes 
consistent with RP was not proof that the veteran did not 
have RP.  The onset of symptoms was found to be a poor index 
of actual onset of the disease and entirely contingent on a 
patient's life experience and style, and attention to 
details.

Regarding the question posed as to whether the veteran's RP 
was aggravated by service, the IME noted that the rate of 
progression of RP was variable, although average progression 
has been quantified.  However, it was noted that data on 
natural progression of RP are average data, based on 
genetically heterogenous patient populations and that the 
rate of progression depended not only on the causal gene, but 
also on the mutation of a given gene.  

In the opinion of the IME, the veteran's file contained no 
objective information, such as serial electroretinograms, to 
determine the actual rate of progression of the veteran's RP, 
and even if the actual rate of progression could be 
ascertained, the only appropriate comparison would be to 
other patients harboring the same exact causal mutation.  The 
veteran's causal gene and any mutation thereof were noted to 
be unknown.  Lastly, the IME found no inservice dietary or 
environmental factors, such as exposure to bright lights, to 
be a cause or a precipitating factor for the veteran's RP.

Service connection may be granted for disability resulting 
from disease or injury, such as RP, incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131.  RP is 
defined by the Court in its memorandum decision of March 1997 
as a disease marked by progressive loss of retinal response, 
retinal atrophy, attenuation of retinal vessels, and clumping 
of pigment, with contraction of the field of vision.  A 
veteran who served during a period of war or during peacetime 
after December 31, 1946, is presumed in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. §§ 1111, 1132.

Whether 38 C.F.R. § 3.303(c) effectively removes familial or 
hereditary conditions, such as RP, from the scope of 38 
U.S.C.A. § 1110 has been the subject of a VA General Counsel 
precedent opinion which is binding on the Board.  Therein, it 
was held that service connection may be granted for diseases 
such as RP (but not for congenital, developmental, or 
familial defects) if the evidence as a whole establishes that 
the familial condition was incurred in or aggravated during 
service within the meaning of VA law and regulations.  
VAOGCPREC 82-90 (O.G.C. Prec. 82-90).  In another opinion, 
the VA's General Counsel held that a hereditary disease under 
38 C.F.R. § 3.303(c) does not always rebut the presumption of 
soundness and that service connection may be granted for 
hereditary diseases which first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  Specifically as to RP, 
it was noted, as follows:

RP and most other diseases of hereditary 
origin can be incurred or aggravated by 
service...if their symptomatology did not 
manifest itself until after entry on 
duty.  The mere genetic or other familial 
predisposition to develop the symptoms, 
even if the individual is almost certain 
to develop the condition at sometime in 
his or her lifetime, does not constitute 
having the disease.  Only when 
symptomatology and/or pathology...exists 
can he or she be said to have developed 
the disease.  At what point the 
individual starts to manifest the 
symptoms of, or have pathological changes 
associated with the disease is a factual, 
not a legal issue.  This must be 
determined in each case...Even where [a] 
hereditary disease has manifested some 
symptoms prior to entry on duty, it may 
be found to have been aggravated during 
service if it progresses during service 
at a greater rate than normally expected 
according to accepted medical authority.

VAOGCPREC 67-90 (O.G.C. Prec. 67-90).

Service medical records for the first period of service are 
wholly negative for complaints or findings specifically 
referable to RP and the veteran has acknowledged that, with 
the exception of the entrance and exit medical examinations, 
no pertinent complaints or findings are shown by those 
service medical records.  The veteran is entitled to a 
presumption of soundness at service entrance, based on the 
absence of any pertinent abnormality on the pre-induction 
medical examination of November 1948, and evidence developed 
during that first period of service is insufficient for 
rebuttal of such presumption.  38 U.S.C.A. § 1132.  Yet, the 
absence of any identifiable manifestation of RP during the 
period of service from December 1948 to February 1950 
precludes a grant of service connection for RP on the basis 
of service incurrence or other grounds.

Because the medical examination performed at service entrance 
in September 1950 was negative for any evidence of RP, the 
veteran is also entitled to a presumption of soundness 
regarding RP upon his reentry onto active duty on October 5, 
1950.  38 U.S.C.A. § 1111.  As to whether the presumption of 
soundness has been rebutted, the Board takes note of the 
extreme variation between the veteran's inservice statements 
and testimony as to the pre-service origin of his night 
blindness when compared to the statements and testimony to 
the contrary, offered beginning in June 1971 and thereafter.  
Specific notation is made of the veteran's eye complaint of 
eight years' duration and the disqualification for military 
service during World War II due to his eyes, as he indicated 
at the time of a pre-induction medical examination in 
November 1948.  Further, during the second period of service 
the veteran reported at various times that he had problems 
with night vision for at least 10 years and, elsewhere, all 
of his life; that he had been treated at the age of 6 years 
for "bad eyes"; that he had experienced problems seeing at 
night during his first period of enlistment; and that on 
October 5, 1950, the date he entered onto active duty, he had 
had extreme difficulty getting around at night.  The combined 
effect of those statements in conjunction with inservice 
findings by attending physicians and various boards of review 
that the veteran's RP existed prior to his entry onto active 
duty is assigned significant probative weight.

The VA ophthalmologist who examined the veteran in February 
1994 and the IME in ophthalmology who provided an opinion to 
the Board in June 1998 were both unable to specify the date 
of onset of the veteran's RP.  The IME in ophthalmology did, 
however, conclude that it was "almost certain" that the 
veteran was affected with RP prior to December 1948, the 
month in which he initially entered onto active duty.  The 
expert's opinion is persuasive that the veteran's RP 
preexisted his entrance onto active duty in October 1950.

The veteran has argued that utilization of his inservice 
statements to medical personnel and sworn testimony before 
the PEB as to the pre-service existence of a primary 
manifestation of RP; namely, night blindness, constitutes an 
infringement of 38 C.F.R. § 3.304(b)(3).  The provisions of 
38 C.F.R. § 3.304(b)(1) mandate that a history of pre-service 
existence of a condition does not constitute a notation of 
such condition for purposes of determining entitlement to the 
presumption of soundness, but specifically permits 
consideration of such history in conjunction with all other 
material evidence in determinations as to inception.  
Moreover, the Court has held, as a matter of law, that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions as to the pre-existence of the condition during 
inservice clinical evaluations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  The statements made by the veteran to 
physicians and other medical personnel were offered in the 
context of a doctor-patient relationship, for purposes of 
treatment and evaluation of continued suitability for 
military service.  Testimony of the veteran before the PEB is 
likewise not viewed as an inservice signed statement against 
interest, but even if it were, the separate and independent 
determinations by the Disposition Board, Medical Board, and 
PEB, and the data provided by the June 1998 IME, establish 
the preexistence of the veteran's RP.  That fact would permit 
use of any inservice signed statements against interest under 
38 C.F.R. § 3.304(b)(3).

The Board finds en passant that Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (veteran's statement, not a physician, in his 
VA Form 9 regarding the circumstances surrounding a prior 
denial of enlistment due to anxiety was not competent medical 
evidence that he suffered from the same psychiatric disorder 
both prior to and during service) is not on point since the 
veteran acknowledged while on active duty the pre-service 
presence of night blindness, a primary manifestation of RP, 
which he was competent to state.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Also advanced by the veteran is the argument that the 
inservice medical evaluations showing no evidence of RP from 
November 1948 to February 1950 preclude a finding that there 
is clear and unmistakable evidence of preexistence.  In so 
doing, the veteran asserts that focusing on the fact that RP 
was diagnosed within three weeks of his reentry onto active 
duty is unfair and that both periods of service should be 
considered as one.  The Board finds such arguments to be 
without merit.  Put definitionally, "clear and unmistakable 
evidence" describes the persuasiveness of evidence.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  The veteran's 
inservice statements provided to physicians and others 
conceding the pre-service onset of night blindness and the 
determinations of inservice medical personnel and various 
boards of review are, as noted above, highly persuasive, 
whereas competent testing to identify night blindness or 
other manifestation of RP was not undertaken on the occasion 
of each of the "four inservice medical evaluations" 
referred to by the veteran.  Doran.  As well, the fact that 
the veteran's initial inservice complaint of night blindness 
occurred at a time so close to his reentry onto active duty, 
see 38 C.F.R. § 3.303(c), and the description of the RP's 
severity as of 1950 by the IME in 1998 as involving 
widespread mid-peripheral retinal pigmentation and severely 
constricted visual fields to a one-degree stimulus and severe 
depression of peripheral retinal sensitivity shortly after 
the veteran's reentrance onto active duty are salient pieces 
of evidence that the night vision problems and associated RP 
preexisted service.

Regarding the claim that both periods of service should be 
considered as one, the Board knows of no authority to permit 
joinder of the veteran's two separate periods of active duty.  
Adoption of that suggestion would necessarily transform the 
veteran's period of service in the Reserves from February 26, 
1950, to October 4, 1950, active duty.  VA compensation 
benefits are predicated upon a showing of disability incurred 
in or aggravated in line of duty in the active military, 
naval, or air service, and the period beginning February 26, 
1950, clearly does not come within the purview of active, 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Distinctions are clearly apparent from the facts of this case 
and those presented in Parker v. Derwinski, 1 Vet. App. 522 
(1992), where the presumption of soundness was not rebutted 
because of evidence from a private treating physician who 
disputed the inservice comments of the veteran as the 
preexistence of a left eye disorder.  No physician in this 
matter has offered an opinion, disputing in any way the 
veteran's own inservice statements relating to the 
preexistence of symptoms of RP or challenging the inservice 
findings of multiple boards of review regarding the pre-
service onset of the veteran's RP.  In Green v. Derwinski, 1 
Vet. App. 320 (1991), the presumption of soundness was 
rebutted by the veteran's inservice admissions of a prior 
psychiatric disorder and hospital records relating to pre-
service treatment and although pre-service records of 
treatment are absent in the case at hand, there are the 
separate determinations as to preexistence of RP by the three 
inservice boards of review.

In June 1971, the veteran made the first of many statements, 
to the effect that it was not until service that he initially 
noted difficulty in seeing at night (although he dated the 
onset of that problem to 1951 -- the original inservice 
complaint and diagnosis of RP were entered in 1950).  In 
sworn testimony offered at an RO hearing in December 1989, 
the veteran specifically denied having experienced any eye 
difficulty, other than nearsightedness, prior to service.  He 
also disclaimed having received any eye examination or 
treatment prior to his entrance onto active duty.  With 
respect to the disqualification for military service during 
World War II, the veteran reported that he did not think such 
disqualification was for eye-related problems and that he had 
experienced no difficulties during his first period of 
service with respect to night vision.  Most, if not all, of 
the foregoing statements are diametrically opposed to those 
statements or testimony offered by the veteran 
contemporaneously during his second period of service.  
Subsequently, the veteran alluded to the fact that he was 
greatly disturbed by the inservice diagnosis of RP and 
somewhat uncomfortable at the time of his appearance before 
various boards of review conducted in service, and that those 
may have contributed to incorrect statements on his part as 
to the pre-service nature of his RP.  However, the Board 
discounts that argument in the absence of any reference in 
service medical records that the veteran was disoriented or 
was so confused or upset during the period from October 1950 
to February 1951 that he misstated the history of his RP and 
associated night blindness.  Moreover, the veteran was 
represented by legal counsel at the time of the hearing 
before the PEB, and there is no indication that the testimony 
provided by the appellant was other than accurate and given 
freely and without mental or cognitive impairment.

The post-June 1971 statements and testimony of the veteran in 
which he retracts all inservice comments as to the pre-
service presence of night blindness, previous eye treatment, 
prior military disqualification because of night blindness, 
night vision problems during the first enlistment, and 
extreme difficulty as of October 5, 1950, in ambulating at 
night are deemed to be incredible.  That is not to say, 
however, that the veteran has failed to produce any 
supporting evidence for his post-June 1971 contentions.  
Specifically, the veteran's sister provides corroboration of 
his account that his mother purchased a motorcycle for him 
prior to service, and speculation on her part that such 
purchase would not have been made with knowledge of the 
veteran's eye-related impairment.  The veteran's sister also 
reported having no knowledge of the appellant's RP until the 
inservice diagnosis.  Similarly, a statement provided by a 
fellow serviceman in May 1993 was to the effect that he was 
not aware of the veteran's night blindness at any time during 
the veteran's first period of military service or until the 
time of reentry to duty in October 1950.  The cited lay 
statements, while not found to be incredible, are outweighed 
by overwhelming evidence consisting of the veteran's 
contemporaneous inservice statements as to preexistence of 
his night blindness and the findings of the inservice boards 
of review.  

The veteran's renunciation of his inservice statements as to 
the preexistence of night blindness, which were recorded by 
inservice medical professionals assigned to evaluate and 
treat his eye-related problems, and at a time when the 
appellant was not seeking to establish entitlement to a 
periodic monetary benefit from VA cannot be believed and is 
otherwise outweighed by clear and unmistakable evidence that 
the veteran's RP preexisted service.  His other testimony 
offered in 1989 contained internal consistencies, such as his 
blanket denial of any pre-service eye-related problems, with 
the exception of nearsightedness, and later he set forth that 
he had been bothered by eye irritations while in school and 
at work as a commercial artist.  The fact that, prior to or 
during service, the veteran was a licensed driver and able to 
discharge a firearm is not significant, as it has not 
demonstrated that he was tested for night blindness, 
constricted visual fields, or any other manifestation of RP 
prior to receiving a driver's license or qualifying to use a 
firearm.  Persuasive evidence that either of the 
aforementioned activities was performed well and with 
accuracy at night is not presented.

Allegations are advanced, and portions of medical texts are 
offered, in an attempt to show that the inservice night 
blindness was the result of the veteran's participation in 
night battle maneuvers with close, high intensity light 
flashes from explosions and resulting rapid deterioration of 
the retina as in RP.  In this regard, the veteran has stated 
that, during his second tour of active duty, he was assigned 
to train new troops and was involved in night maneuvers in 
which explosions were simulated and manifested by very bright 
light in such close proximity as to feel the concussion.  The 
appellant also states that he stood so close that he could 
feel dust particles and vapor from the explosions, and could 
smell the strong odor of smoke.  This account is totally 
unverified by the record, and there is no reference to the 
claimed night maneuvers and multiple explosions occurring 
during that activity in any of the service medical records 
compiled throughout the veteran's service, particularly 
during the period from October 1950 to February 1951.  
Certainly, the record does not reflect that any medical 
professional either in service or thereafter has set forth 
his/her opinion that the veteran's inservice night blindness 
and associated RP were the result of simulated explosions 
involving bright lights and contaminants.  To the contrary, 
the Medical Board and the PEB specifically found that the 
veteran's RP was unrelated to the performance of inservice 
duties.  The medical texts referred to by the veteran are 
noted to identify, on theoretical grounds, a relationship 
between bright light or glare and the more rapid progression 
of RP.  That notion, however, is adequately countered and 
credibly so by the IME in ophthalmology in his June 1998 
opinion.  Therein he concluded that there was no evidence 
that the veteran's RP was caused or precipitated by various 
dietary and/or environmental factors.  Also persuasive is the 
professional opinion offered by the VA ophthalmologist who 
examined the veteran in February 1994 and concluded that RP 
was unrelated to simulated explosions, light exposure, or any 
concussion occurring in service.

Also, mention is made of the veteran's December 1991 
statement that his inservice work as a sign painter could 
have caused eye damage due to extremely bright lights, drying 
lamps, and toxic fumes while working in a small area without 
adequate ventilation.  Similarly, the veteran points to a 
small fire which occurred in a barrel in the sign painting 
area, originating from a cigarette, the effects of which led 
to the development of eye problems.  Many of the references 
contained within service medical records indicate that the 
veteran was a sign painter during his first period of 
enlistment and his statements are to that effect as well.  
Even if he worked as a sign painter during the second period 
of service, there is no reference in service medical records 
for either period with respect to eye related complaints or 
findings from any environmental hazard, including those 
associated with his work as a sign painter.  Lastly, while 
the veteran is competent to offer evidence relating to 
inservice events, he lacks competency to establish that RP 
developed or increased in severity as a result of the 
performance of inservice duties or excessive exposure to 
light, contaminants, or hazards.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Competent and persuasive evidence 
eliminating environmental and dietary factors as a cause or 
aggravating agent, as cited above, is furnished by the IME in 
his opinion of June 1998.

Turning to the question of whether the veteran's preexisting 
RP was aggravated by service, the Board notes that a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability in such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
soundness where the pre-service disability underwent an 
increase in severity during wartime service.  38 C.F.R. 
§ 3.306(b).

Here, the Board points out that inservice physicians, 
including the Chief of the Eye Clinic at the Valley Forge 
Memorial Hospital, as well as other members of the Medical 
Corps, found that the veteran's RP was not permanently 
aggravated by active duty.  Those determinations, in the 
absence of any contrary opinions from competent authority, 
are accorded great probative weight.  Those decisions were 
consistent with very little change in the veteran's visual 
acuity from the time he entered onto active duty in early 
October 1950 (20/30 on the right and 20/40 on the left, J-1, 
bilaterally on the September 1950 entrance medical 
examination), and the date of initial diagnosis of RP and 
thereafter at 20/20, correctable to 20/20 on the right and 
20/50, correctable to 20/25 on the left.

Further, the VA ophthalmologist who examined the veteran in 
1994 was unable to offer an opinion as to whether there was 
an inservice increase in severity of the veteran's RP beyond 
that expected with normal progression of the disease process 
in the absence of a comprehensive ocular examination prior to 
service.  The June 19998 IME report concluded that the file 
contained no objective information to determine the actual 
rate of progression of the veteran's RP, and even if it had, 
an appropriate comparison required knowledge of the 
particular gene responsible for the veteran's RP and any 
mutations thereof, information that was undetermined and 
otherwise unavailable.  It, too, must be remembered that the 
veteran's second period of active duty was an extremely short 
one, in which he carried on the duties of his rank for only 
approximately three weeks prior to the diagnosis of RP.

As mentioned in the INTRODUCTION, the Board most recently 
denied this claim in October 1998.  In pertinent part, the 
Board found that RP was not shown to have been present during 
the veteran's first period of military service.  The Board 
further held that RP preexisted the veteran's second period 
of service, beginning in October 1950, and did not increase 
in severity during that service period.  

In March 2003 the Court issued a Memorandum Decision finding, 
in essence that the evidence of record was sufficient, as a 
matter of law, to support the Board's October 1998 conclusion 
that the veteran's RP clearly and unmistakably preexisted his 
second period of service.  

Concerning the question of aggravation, the Court in March 
2003 observed that the Board in October 1998 found that the 
veteran's condition did not increase in severity during 
service and that, therefore, the presumption of aggravation 
was not for application.  The Board was also noted to have 
acknowledged the inability of both VA and private physicians 
to determine whether the veteran suffered an increase in 
disability during his second period of service.  The Court 
found that the Board failed to "discuss adequately" 
statements included in the 1998 IME opinion, that according 
to the Court the veteran's "condition may have [been] 
aggravated during the military service, [but] this by no 
means implies that any such deterioration of retinal function 
was caused by the military service."  The Board 
parenthetically notes that the above-cited quotation actually 
began with the words "[i]f the appellant's...."  Thus, the 
Court in March 2003 held that it was necessary for the Board 
to address the impact of the June 1998 IME report that the 
veteran's RP "may have [been] aggravated during military 
service."

In 2004, the veteran's attorney supplied directly to the 
Board an expert medical opinion completed by Dr. Fonseca.  
The RO has had an opportunity to review this evidence.  See 
September 2006 SSOC.  Review of Dr. Fonseca's report shows 
that he had been provided an opportunity to review much of 
the evidentiary record, to include the veteran's service 
medical records.  Thereafter, Dr. Fonseca opined that the 
appellant's retinitis pigmentosa disease "suddenly 
progressed at more than a normal rate" between September 6, 
1950, and November 26, 1950.  He added that the veteran's RP 
was likely a "primary type" of RP.  Dr. Fonseca noted that 
although the veteran's military record was not well developed 
as to environmental, dietary, and other extrinsic factors, 
which may have precipitated the sudden unusually rapid 
progression of his RP, there were some possible causal 
factors, such as exposure to strong illumination, and the 
taking of certain medications.  Dr. Fonseca noted that the 
record did not show that the veteran was taking such 
medications.  Finally, he opined that:

[I]t is clear that [the veteran's] RP 
disease suddenly accelerated at a non-
normal rate shortly before December 1, 
1950.  Something extrinsic happened to 
him after re-entry into the service, 
which caused this rapid onset of RP.  The 
cause is not clear, but the result is 
plainly evident as shown in the December 
1950 examinations.

In June 2004, the Board solicited an opinion from an IME in 
the field of ophthalmology.  In February 2005, an IME opined 
that, based on the entire record, "it is highly unlikely 
that during the five month period between October 1950 and 
February, 1951, the appellant's retinitis pigmentosa was 
aggravated beyond what would have normally occurred."  He 
added that "I do not think that a permanent worsening of the 
underlying disability occurred between October 1950 and 
February 1951.  Retinitis pigmentosa is a condition that is 
slow in progression and has an extreme amount of variability.  
It is highly likely that in 1948, the (appellant at) age 24 
had RP that was asymptomatic or minimally symptomatic."  The 
IME added that 

It is interesting to note that the 
medical record from 1950 reports a ten 
year long complaint of night blindness.  
Fundus examination sketched in a 1950 
chart does show widespread mid-peripheral 
retinal pigmentation, a significant 
constriction of visual field consistent 
with RP.  There is no possible way that 
such widespread retinal changes and 
visual field deterioration could have 
occurred suddenly in a two-year span.  

The IME disagreed with the opinion offered by Dr. Fonseca.  
He essentially commented that the rate of progression of RP 
is highly variable, and that any conclusion about potential 
precipitating factors of the appellant's RP was "at this 
time unsubstantiated."  He also noted that visual acuity 
tends to remain stable unless other complications ensue, such 
as cataract, which developed in the case of the veteran, as 
well as macular edema.  Such complications were noted to be 
frequent.  The IME noted that even if one could document that 
the appellant's RP progressed faster than average this could 
not be related to exposure to any environmental factor.  The 
IME concluded by stating that the veteran appeared to be 
affected with typical RP, a genetically determined condition, 
of which there was no evidence that it was caused by Army 
service.  He added that it "is not likely that that the 
appellant's RP underwent an increase in severity during his 
military service from October 1950 to February 1951, beyond 
its rate of natural progression."

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches....  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicator....

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has carefully reviewed the extensive medical 
evidence of record, to include the medical opinions expressed 
by Dr. Fonseca, as well as those received by the IME's in 
June 1998 and February 2005.  After carefully considering the 
evidence, the Board finds that the competent medical evidence 
clearly and unmistakably shows that the veteran's RP did not 
increase in severity beyond its rate of natural progression.  
The sole medical opinion of record showing otherwise is from 
Dr. Fonseca.  This opinion, however, while noting that 
"something extrinsic" occurred during the veteran's second 
period of service to cause the RP disorder to "suddenly" 
accelerate, includes an admission that the cause of such an 
increase was "not clear."  Moreover, it fails to reconcile 
the vast discrepancy between the veteran's in-service report 
of his ocular history, and the reports he began  to offer 
after beginning to seek monetary compensation from VA.  The 
June 1998 and February 2005 IME opinions of record finding 
otherwise do not include such ambiguity.  Accordingly, the 
Board places greater weight on the opinions of the two IME's, 
who are both shown to have supported their conclusions with 
cogent reasons.  

Additionally, factors discussed previously as to the PEB's 
finding that only a zero percent rating was assignable at 
service entrance and at the time of the PEB evaluation for 
the veteran's RP, and the absence of any other detailed 
diagnostic testing prior to December 1950 with which to gauge 
an increase in severity in service of the RP bear mentioning.  

The term disability means an impairment in earning capacity 
resulting from such diseases and their residual conditions.  
Ratings in the VA's Schedule for Rating Disabilities (Rating 
Schedule) represent as far as can practically be determined 
the average impairment in earning capacity.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Thus, where the 
Rating Schedule provides a sufficiently comprehensive basis 
for determining when any measured worsening causes a 
measurable impairment in earning capacity, application of the 
Rating Schedule will determine whether there was an increase 
in severity.  Hensley v. Brown, 5 Vet. App. 155, 162 (1993).  
The Hensley Court, in effect, established a framework for 
determining whether an increase in disability occurred when 
there is clearly not a ratable increase in service, noting 
that the absence of a ratable inservice increase would not 
rule out a determination of an increase in disability.  Id. 
at 163.  Where the Board determines that application of the 
Rating Schedule criteria is conclusive as to that 
determination, the Board must explain why it views those 
rating criterion as the only adequate basis for making that 
determination and must explain how any such criteria apply to 
the veteran's disability.

In this case, impairment of central visual acuity is the only 
means by which to determine any inservice worsening, given 
the absence of any other pre-service or inservice data with 
which to rate the veteran's RP at service entrance and the 
inability of VA and non-VA physicians to offer an opinion 
regarding the increase in disability issue.  For such 
reasons, utilization of Diagnostic Code (Code) 6006 for 
rating of retinitis at service entrance would not be 
possible.  Central visual acuity is rated on the basis of 
best distant vision obtainable after best correction by 
glasses, except in the case of keratonus in which contact 
lenses are required.  38 C.F.R. § 4.75.  Keratonus is not 
shown to be present in the instant case.  The best corrected 
distant vision at the time of the service entrance 
examination in September 1950 and at the time of the last 
medical examination performed during the second period of 
service warrants no more than a zero percent rating under the 
applicable diagnostic criteria.  38 C.F.R. § 4.84a, Code 6079 
and Table V.  Thus, in the absence of any documented increase 
in severity with respect to best corrected distant vision 
during service, which the Board notes is the only means 
available for testing of increased severity of RP due to the 
absence of competent and comprehensive testing of the 
veteran's eyes prior to October 1950, the Board concludes 
that no increase in disability is shown.  As such, any 
presumption of aggravation is inapplicable.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

Inasmuch as a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for RP, 
the doctrine of affording the veteran the benefit of any 
existing doubt with regard to the issue on appeal is not for 
application. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


